Title: Tuesday. 24th. June.
From: Adams, John
To: 


       Arose early, a very beautiful Morning. Zab. seems to make insufficient Distinctions between the Vowells. He seems to swallow his own Voice. He neither sounds the Vowells nor Articulates distinctly. The story of Yesterdays Tryal, spreads. Salisbury told my Uncle and my Uncle told Coll. Quincy. They say I was saucy, that I whipped the old Major, &c., that I ripped about the Law suits of this Town And of that House, and that I reminded the Majer of his oath to be of Council to neither Party, and to do Justice equally between the Parties according to Law.
      